EXHIBIT 10.4

 

LOCK-UP AGREEMENT

 

January 31, 2003

 

Dorchester Minerals, Ltd.

3738 Oak Lawn Avenue

Dallas, Texas 75219

 

Ladies and Gentlemen:

 

The undersigned understands that Dorchester Minerals, L.P. (the “Partnership”),
has entered into a Combination Agreement, dated December 13, 2001 (the
“Combination Agreement”), with various parties providing, among other things,
for the public offering (the “Public Offering”) by the Partnership of common
units of limited partnership interest (the “Securities”) of the Partnership
pursuant to the Partnership’s joint Registration Statement, Proxy Statement and
Prospectus on Form S-4 filed with the Securities and Exchange Commission on May
15, 2002, as amended, and which was declared effective on October 30, 2002 (the
“Registration Statement”). Capitalized terms used and not otherwise defined
herein have the meaning ascribed to them in the Combination Agreement.

 

In consideration of the Partnership’s agreement to make the Public Offering of
the Securities, and for other good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the undersigned hereby agrees, from
the date hereof until the second anniversary of the Closing of the Combination,
not to offer to sell, contract to sell or otherwise sell, dispose of, loan,
pledge, encumber, transfer or grant any rights with respect to or interest in
(including any option to buy or sell) (collectively, a “Disposition”) any of the
Securities owned by the undersigned directly at the time of execution of this
agreement or with respect to which the undersigned has an economic interest
(collectively, “Covered Securities”). This lock-up agreement shall expire as to
25% of the initial amount of the Covered Securities upon each of the second,
third and fourth anniversaries of the Closing of the Combination, such that
following the fourth anniversary of the Closing of the Combination, the
undersigned is permitted to sell up to 75% of the initial amount of the Covered
Securities, which restriction shall continue until such time as the undersigned
ceases to be a manager of Management GP. In no event shall this lock-up
agreement cover Securities which the undersigned beneficially owns, or is deemed
to beneficially own, but in which he does not have an economic interest. Limited
partnerships in existence on the date of this lock-up agreement and in which the
undersigned has an economic interest solely as a limited partner which, in the
aggregate, represents less than 5% of the Covered Securities shall not be
prohibited from making a Disposition with respect to any or all of the Covered
Securities owned by the limited partnership. A partnership or entity of which
the undersigned is an officer or general partner shall not be prohibited from
making an in-kind distribution of Covered Securities to its owners, provided
that any Covered Securities distributed to the undersigned, or a partnership or
entity of which the undersigned is a general partner or officer, will be subject
to the provisions of this lock-up agreement. The prohibition on a Disposition of
Covered Securities will be subject to exceptions for (i) bona fide gifts and
charitable contributions of up to a total of 25,000 common units during the
first two years of this lock-up agreement and (ii) transfers to members of the
undersigned’s immediate family, or a trust or



--------------------------------------------------------------------------------

trusts for the benefit of any of such family members, provided that such family
member or trust agrees in writing to be subject to the provisions of this
lock-up agreement.

 

The foregoing restrictions are expressly agreed to preclude the undersigned
holder of Covered Securities from:

 

(a) engaging in any hedging or other transaction which is designed to or
reasonably expected to lead to or result in a Disposition of Covered Securities
during the during the term of this lock-up agreement even if such Covered
Securities would be disposed of by someone other than the undersigned. Such
prohibited hedging or other transactions would include without limitation any
short sale (whether or not against the box) or any purchase, sale or grant of
any right (including without limitation any put or call option) with respect to
any Covered Securities or with respect to any security (other than a broad-based
market basket or index) that includes, relates to or derives any significant
part of its value from Covered Securities.

 

 

(b) filing with the SEC a registration statement relating to, requesting the
registration of, or publicly disclosing the intention to make any such request
or filing of the offer or sale of Covered Securities, as to any Covered
Securities that are subject to the terms of this lock-up agreement at the time
of such filing, request or disclosure.

 

The undersigned understands that the Partnership will rely upon the
representations set forth in this lock-up agreement in proceeding with the
Public Offering. The undersigned confirms that this lock-up agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns. Furthermore, the undersigned hereby
agrees and consents to the entry of stop transfer instructions with the
Partnership’s transfer agent against the transfer of the Covered Securities held
by the undersigned except in compliance with this lock-up agreement.

 

Very truly yours,

/s/    William Casey McManemin

--------------------------------------------------------------------------------

(Signature)

 

 

Name:

 

William Casey McManemin

--------------------------------------------------------------------------------

   

(print or type)

 

Address: 3738 Oak Lawn Avenue, Suite 300

Dallas, Texas 75219

 

Accepted as of the date first set forth above:

 

Dorchester Minerals, L.P.



--------------------------------------------------------------------------------

 

By:   Dorchester Minerals Management LP, General Partner

 

By:    Dorchester Minerals Management LLC, General Partner

 

By:    /s/    James E. Raley                        

(authorized signatory)